Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Continuation filed 9/28/2021.
Claims 1-20 are pending for this examination.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 1/28/2022; 2/28/2022; 4/25/2022; 5/09/2022; and 7/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
	Prior art teaches systems and method for implementing execution of instructions to perform a multiply-add operation on packed data and systems and methods for implementing sign extension or zero extensions on operands and multiplying them with other operands before adding the results, however, the prior art does not fairly teach or suggest, individually or in combination, a system and method wherein a decoder receives a single instruction with an opcode, and a first packed data source/destination operand with a first size and the second packed data source/destination operand with a second size, then executing the instruction according to the opcode, where sign extend a plurality of packed data bytes from a corresponding packed data element position of the first packed data source operand, sign extend a plurality of packed data bytes from a corresponding packed data element position of the second packed data source operand, then multiplying each of the sign extended plurality of packed data bytes from the first packed data source operand with a corresponding one of the sign extended plurality of packed data bytes from the second packed data source operand to get an intermediary resultant, and saturating the addition result to get a saturated result if a width of the addition result exceeds a width of the second size, and storing the saturated result in the corresponding packed data element position of the packed data source/destination operand as claimed.  More specifically, Examiner finds that prior art systems perform multiply add operations, and multiply operations where the operands first undergo a sign extension or a zero extension, however Examiner finds the that the prior art did not teach performing a sign extension on the corresponding bytes of a first source operand and a sign extension on the corresponding bytes of a second source operand and using these extended operands to perform the multiply-add operation from a single instruction including saturating the addition result if a width of the addition result exceeds a width of a second size as being claimed.  The prior art of record neither anticipates nor renders obvious the above recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nadehara (US 5,784,305) teaches a multiply-add unit where a sign extender is applied to an addend, a zero extender is applied to a multiplier, and an bit extender is applied to a multiplicand in order to perform a multiply and add operation.
Debes et al. (US 2004/0073589) teaches a system for performing a multiply-add operation on packed byte data including extension registers.
Heinecke et al. (US 2019/0042236) teaches a system and method for performing a multiply-accumulate operation upon packed bytes implemented with execution circuitry that can sign-extend or zero-extend the first and second plurality of packed.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183